DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive.
Examiner thanks applicant for amendments to the drawings.  These are entered.  Applicant has not indicated that figure 29 utilizes joint 260 OR 280, and as such, a few objections remain.
Examiner thanks applicant for amendments to the specification.  These are entered.  
IDS of 6/16/2021 is considered by examiner.
The subject matter of the first pivot pin (assumed to be pivot pin 294) and second pivot pin (assumed to be 290) on different axes is a new issue, and has only been searched since applicant’s latest filing on 6/10/2022.  Examiner has found prior art disclosing a clasp on a body encircling device that is pivoted on a body at a different axes than on the second body.  
Examiner notes that applicant’s claim language only positively claims one pivot pin on the clasp, then separating that pivot pin and claims those halves are on different axes.  Examiner notes that the pivot pin of the clasp IS in two halves, halves 294, but they are on the same axes.  Examiner has assumed that applicant intends to claim two different pivot pins, pins 290 AND 294, and that they are on different axes, as shown in figure 32.  
Applicant’s arguments with respect to claim(s) 8-13, 21-36 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.


Drawings
The drawings as filed on 6/10/2022 are entered.  However, the drawings of 6/10/2022 are objected to because of the following:
Applicant shows only one joint being used in figure 29, and does NOT indicate that the joint of figure 31 could be an alternative to the joint of figure 32.  Examiner suggests, in figure 29, to keep the indicator arrow for 280, and have parts “280, 290” using that arrow.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Applicant’s disclosure does not clearly indicate a first, second, or third, or fourth, pivot pin.  Please see 112b rejection below.
Part number 224 is utilized twice in figure 29; the specification lists this as “front edge”.  In Figure 29, part 224 ALSO points to a protrusion which is different than a “front edge”.   
Appropriate correction is required.

Claim Objections
Claims 27, 30, are objected to because of the following informalities:  These claims depend from claim 1, which is cancelled.  Examiner assumes applicant intends to depend these claims from claim 8.  
Claim 25 states “wherein the” twice.  
Claim 30 is a substantial duplicate of claim 27.  “adjacent” and “against” are the only differences between claims 27 and 30, and these terms have the same scope as claimed.  Examiner suggests cancellation of claim 30.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12-13, 21-25, 27-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and its dependents, applicant claims “a clasp pivotably secured to the first end of the first body by a pivot pin”.  This pivot pin, by applicant’s definition, must be pivot pin 294.  Applicant then claims “the pivot pin comprises a first pivot pin, and further comprising a second pivot pin”.  Examiner notes that pivot pin 294 does have two halves.  Then applicant claims “second pivot pin that provides the pivotably securement between the arcuate first body and the arcuate second body”, which examiner notes applicant is now referring to pivot pin 290; and NOT pivot pin 294.  Applicant later claims “the first and second pivot pins are on different axes”.  Examiner notes that the two pivot pins of 294 are on the SAME axis, while the pivot pin 290 and the pivot pin 294 are on DIFFERENT axes.  
Examiner assumes that applicant intends to claim two separate pivot pins, each attaching different parts to first body 202.  Examiner assumes applicant intends the following claim for claim 8:
Jewelry comprising: 
an arcuate first body comprising opposite first and second ends; 
an arcuate second body pivotably secured to the first end of the first body by a second pivot pin; 
an arcuate third body pivotably secured to the second end of the first body; and 
a clasp pivotably secured to the first end of the first body by a first pivot pin extending only partially into the first end of the first body;
wherein the first and second pivot pins are on different axes.

Regarding claim 21, examiner is unsure WHICH pivot pin is “integral structure”.  Examiner assumes applicant means “first” pivot pin.  Examiner also notes that the specification does not specify pivot pins by “first” “second” “third” or “fourth”, and that applicant has also used different numerals with different pivot pins.  
Regarding claim 22, examiner is unsure WHICH pivot pin is “comprises a first pivot pin”.  
Regarding claims 22-25, 27-30, Examiner assumes applicant has not appropriately gone through all dependent claims for consistency with claim 8.  Numbering of pivot pins is inconsistent throughout.

Regarding claim 41 and its dependents, applicant claims 3 pivot pins, but does not claim them in the same manner of claims 8 and 31.  In claim 41, “second pivot pin” connects the third arcuate body to the first arcuate body, and “third pivot pin” connects the clasp to the first arcuate body; while in claims 8 and 31, the “second pivot pin” connects the clasp to first arcuate body.  Examiner objects to the changing of the terminology of the parts, since these parts are identical in the same embodiment; applicant must use identical terms for identical parts.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Examiner notes that “the use of a confusing variety of terms for the same thing should not be permitted”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 12-13, 21-25, 27-47 are rejected under 35 U.S.C. 103 as being unpatentable over 7347066 Feuer, in view of WO 9945812 Hashimoto.

    PNG
    media_image1.png
    363
    402
    media_image1.png
    Greyscale
Regarding claim 31, Feuer discloses jewelry (abstract, figure 3) comprising: an arcuate first body 18 comprising opposite first and second ends; an arcuate second body 22 pivotably secured to the first end of the first body; an arcuate third body 24 pivotably secured to the second end of the first body; and a clasp 26 comprises a three-sided structure (either side of first body 18 and a top surface, shown in figure 3) and is pivotably secured to the first end of the first body by a first pivot pin 32 on a first axis, and in an open position (figure 6), at least a portion of the clasp 26 is configured to cover at least portions of each of the first and second bodies (Examiner notes that clasp 26 sandwiches the first arcuate body 18 and the second arcuate body 22 at the pivot point 32, and therefore is “configured to cover at least portions of each of the first and second bodies”); and   
the first pivot pin 31 also provides the pivotably securement between the arcuate first body 18 and the arcuate second body 22.
Feuer discloses the clasp and the second body pivot on the first body at the same pivot pin; Feuer does not disclose the clasp pivots on the first body with a first pivot pin, the second body pivots on the first body with a second pivot pin, and that the two pivot pins have a different axis.  

    PNG
    media_image2.png
    516
    618
    media_image2.png
    Greyscale
Hashimoto figure 2 discloses a first body 39, second body (watch strap 35) that pivots on the first body 39 at pivot axis 48, and a clasp 52 having three sides, connected to the first body 39 at pivot point 44, and uses two internal protrusions 55 to engage holes 56 on the terminus 39 in the closed position.  The clasp 52 pivots around pivot pin 44, while the second body 35 pivots around a second pivot pin 48, and the axes of these pivot pins are different.
It would have been obvious to one of ordinary skill in the art before the effective filing date to move the location of the pivot axis of the clasp of Feuer to a different axis than the axis where the two bodies pivot, as the separate axis location is old and well known in the art (taught by Hashimoto), and does not alter the form, function, or use, of the clasp of Feuer.  The rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill in the art.  See MPEP 2144.04 (VI) (c).   Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144 (I): “rationale to modify or combine the prior art does not have to be expressly stated in the prior art…it may be reasoned from knowledge generally available to one of ordinary skill in the art”.  
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.

Regarding claim 32, Feuer as modified discloses the jewelry of claim 31, wherein the first pivot pin 44 (of Hashimoto) extends through the entire first body (figure 2 of Hashimoto).  Hashimoto also discloses the use of two partial protrusions/pivot pins 55 that engage only the sides of the first body 39, and not the whole width.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the same manner of attachment at the axis of pivot pin 44 in Hashimoto as Hashimoto does at the opposite end of the clasp, using protrusions 55 in holes 56.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to shorten the pivot pin 44 to the similar protrusions 55 to also engage the side walls of first member 39 in a similar manner as taught at another location of the clasp of Hashimoto.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144 (I): “rationale to modify or combine the prior art does not have to be expressly stated in the prior art…it may be reasoned from knowledge generally available to one of ordinary skill in the art”.  

Regarding claim 33, Feuer as modified discloses the jewelry of claim 32, wherein the first pivot pin 44 (now the two halves 55 as shown in Hashimoto, as modified in claim 32) extends only partially into the first end of the arcuate first body 39 (as the halves 55 engage the hole 56, shown in Hashimoto).  

Regarding claim 34, Feuer as modified discloses the jewelry of claim 32, wherein the clasp 26 of Feuer comprises a third pivot pin (opposite side of protrusion 55) extending only partially into the first end of the arcuate first body (as required in claim 32).  

Regarding claim 35, Feuer as modified discloses the jewelry of claim 34, wherein the first and third pivot pins (protrusions 55 of Hashimoto, in the location of axis 44) are integral structures with the clasp (as shown in Hashimoto figure 2).  

Regarding claim 36, Feuer as modified discloses the jewelry of claim 31 wherein the clasp 26 in the closed position (figure 4) is configured to cover at least portions of each of the first, second and third bodies.  The clasp 26 covers the first and second bodies at all times at the pivot point 32.  Clasp 26 covers protrusion 36 in the closed position, see figures 4 and 6.  

Regarding claims 39 and 40, Feuer as modified discloses the jewelry of claim 31, wherein the clasp 24 (of Feuer) comprises a third pivot pin 55 (as discussed in claim 34, two pivot pins takes the place of single pivot pin 44 of Hashimoto, as shown by pivot pins 55 in whole 56 of Hashimoto) separate from the first pivot pin, the third and fourth pivot pins are on the same axis (axis 44 of Hashimoto), and are on a different axis than pivot pin 48 of Hashimoto.  




Regarding claim 8, Feuer discloses jewelry (abstract, figure 3) comprising: an arcuate first body 18 comprising opposite first and second ends; an arcuate second body 22 pivotably secured to the first end of the first body using a pivot pin; an arcuate third body 24 pivotably secured to the second end of the first body; and a clasp 26 pivotably secured to the first end of the first body by the pivot pin 32 on a first axis extending through the first end of the first body.  
Feuer does not disclose the first and second arcuate bodies are attached with a pivot pin that is a different pivot pin than what attaches the clasp to the first arcuate body, nor that the two different pivot pins are on different axes.  
Feuer discloses the clasp and the second body pivot on the first body at the same pivot pin; Feuer does not disclose the clasp pivots on the first body with a first pivot pin, the second body pivots on the first body with a second pivot pin, and that the two pivot pins have a different axis.  
Hashimoto figure 2 discloses a first body 39, second body (watch strap 35) that pivots on the first body 39 at pivot axis 48, and a clasp 52 having three sides, connected to the first body 39 at pivot point 44, and uses two internal protrusions 55 to engage holes 56 on the terminus 39 in the closed position.  The clasp 52 pivots around pivot pin 44, while the second body 35 pivots around a second pivot pin 48, and the axes of these pivot pins are different.  Hashimoto also discloses the clasp having two pivot pins 55 protruding from the inside surfaces of opposite sides of the clasp, which engage holes 56 in the first body. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to move the location of the pivot axis of the clasp of Feuer to a different axis than the axis where the two bodies pivot, as the separate axis location is old and well known in the art (taught by Hashimoto), and does not alter the form, function, or use, of the clasp of Feuer.  The rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill in the art.  See MPEP 2144.04 (VI) (c).   Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144 (I): “rationale to modify or combine the prior art does not have to be expressly stated in the prior art…it may be reasoned from knowledge generally available to one of ordinary skill in the art”.  
Regarding a pivot pin at axis 44 only “partially” through the first body 39, It would have been obvious to one of ordinary skill in the art before the effective filing date to  attach the clasp 54 of Hashimoto would have been obvious to do with four pivot pins 55 in the manner taught by Hashimoto, in order to replace pin 44 with less material and faster assembly times.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144 (I): “rationale to modify or combine the prior art does not have to be expressly stated in the prior art…it may be reasoned from knowledge generally available to one of ordinary skill in the art”.  Since the axis for the clasp is separate from the axis of the two bodies, and the axis is known to be like that as pivot pins 55 in Hashimoto, the “first pivot pin” of claim 8 is modified to be two integral protrusions like Hashimoto protrusions 55, which are placed at a different axis from the pivot pin of Feuer, as taught in Hashimoto figure 2.  


Regarding claim 12, Feuer as modified discloses the jewelry of claim 8, wherein the clasp 26 comprises a front side edge, but does not disclose a finger tab (protruding from front outer side edge, as shown above) extending outwardly from the front side edge.  Feuer discloses this engagement surface on the second arcuate body, and the application of these surfaces would make the movement of the clasp 26 of Feuer easier.  Examiner notes that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 (VI) (b).

Regarding claim 13, Feuer as modified discloses the jewelry of claim 8, wherein the clasp 26 comprises a three-sided structure (figure 3) configured to cover a portion of the first and second bodies (the two sides of the three-sided structure cover the portion of the first and second bodies at the hinge pin 32 of Feuer).  

Regarding claim 21, Feuer as modified discloses the jewelry of claim 8, wherein the first pivot pin (at axis 44, using two pivot pins 55 on either side) is an integral structure with the clasp (54 of Hashimoto, or 26 of Feuer).  Since the axis for the clasp is separate from the axis of the two bodies, and the axis is known to be like that as pivot pins 55 in Hashimoto, the “first pivot pin” of claim 8 is modified to be two integral protrusions like Hashimoto protrusions 55, which are placed at a different axis from the pivot pin of Feuer, as taught in Hashimoto figure 2.  

Regarding claim 22, Feuer as modified discloses the jewelry of claim 8 wherein the (assumed to be first) pivot pin (of the clasp) comprises a two pins (as taught in Hashimoto figure 2, discussed in claims 8 and 21 above) extending only partially into the first end of the arcuate first body (only into the edges of the body 39, as shown in Hashimoto).

Regarding claim 23, Feuer as modified discloses the jewelry of claim 22, wherein the two pivot pins at the clasp are integral structures with the clasp (as shown in Hashimoto figure 2).  

Regarding claim 24, Feuer as modified discloses the jewelry of claim 22 wherein the clasp 26/54 comprises a first inner wall opposite a second inner wall (the first arcuate body 18 is between these walls, shown in figure 3 of Feuer, as well as shown in figure 2 of Hashimoto), the first pivot pin (of the clasp) extends from the first inner wall and the second pivot pin extends from the second inner wall (to enter holes in the edges of body 39, rather than go all the way through the body 39, as discussed in claim 8 above).  

Regarding claim 25, Feuer as modified discloses the jewelry of claim 24, wherein the first and second pivot pins (assumed to be the pins of the clasp) are integral structures with the clasp 26/54.  

Regarding claims 27 and 30, Feuer as modified the jewelry of claim 8 wherein the clasp 26/54 comprises a first inner wall opposite a second inner wall (on the exterior of the first arcuate part 18 of Feuer, also walls 53 shown in figure 2 of Hashimoto), and wherein the second pivot pin (holding the two arcuate bodies together) comprises first and second terminal ends (pivot pin has ends, a pivot axis does not), the second pivot pin extends through the arcuate first and second bodies with the first terminal end adjacent the first inner wall of the clasp and second terminal end adjacent the second inner wall of the clasp (as shown in Hashimoto figure 2, pivot pin 48 is narrower than the inner surfaces of walls 53 to allow clasp 54 to close in Hashimoto).

Regarding claims 28 and 37, Feuer as modified discloses the jewelry of claims 27 and 8 wherein the first pivot pin (as shown by pin 55 of Hashimoto) extends from the first inner wall, and further comprising a third pivot pin (as shown by pin 55 of Hashimoto) extending from the second inner wall of the clasp, the third pivot pin extends only partially into the first end of the arcuate first body, as taught by Hashimoto.

Regarding claims 29 and 38, Feuer as modified discloses the jewelry of claims 28 and 37, wherein the first and third pivot pins (halves of the split axis of the clasp attachment) are integral structures with the clasp (as taught in the clasp of Hashimoto using pivot pins 55).

    PNG
    media_image1.png
    363
    402
    media_image1.png
    Greyscale

Regarding claim 41, Feuer discloses jewelry comprising an arcuate first body 18 comprising opposite first and second ends; an arcuate second body 22 pivotably secured to the first end of the first body 18 by a first pivot pin 32 extending along a first axis; an arcuate third body 24 pivotably secured to the second end of the first body 18 by a second pivot pin 32 extending along a second axis; and a clasp 26 secured to the first end of the first body 18 by the first pivot pin.  Feuer does not disclose the clasp being secured using a third pivot pin that is separate from the first and second pivot pins.  
Hashimoto discloses a first body 39, an arcuate body 35 pivotably attached to the first body 39 at axis 48, and a clasp 52 attached to the first body at pivot pin/axis 44, which is separate from pivot pin/axis 48.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to attach the known clasp 26 of Feuer with a different and separate pivot pin as the second arcuate body, in the manner taught by Hashimoto, as this rearrangement of the pivot axes is old and well known in the art, taught by Hashimoto, and does not affect the form, function, or use, of the device of Feuer.  Whether the clasp of Feuer is pivoted at the same point as body 22 or at a different point than body 22, the clasp of Feuer will still pivot and engage as disclosed.  The rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill in the art.  See MPEP 2144.04 (VI) (c). Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144 (I): “rationale to modify or combine the prior art does not have to be expressly stated in the prior art…it may be reasoned from knowledge generally available to one of ordinary skill in the art”.  

Regarding claims 42 and 43, Feuer as modified discloses the jewelry of claim 41, wherein the third pivot pin extends along a third axis (of the clasp) that is different from both the first and second axes (of the second and third bodies attached to the first body).  The rearrangement of the clasp to have its own axis of rotation is a rearrangement of parts known in the art, and does not have a functional difference as using the same axis.  

Regarding claims 44 -47, Feuer as modified discloses the jewelry of claim 41, wherein the clasp 26 is secured to the body using pivot pin 44 of Hashimoto in the alternate location as taught by Hashimoto.  Feuer does not disclose the use of two opposite pivot pins on the same axis.
Hashimoto discloses the clasp uses opposite pins 55 on the same axis that engage holes 56, which engages only part of the first body 39.
It would have been obvious to one of ordinary skill in the art before the effective filing date to pivotally attach the clasp 26 of Feuer in a different location, as taught by Hashimoto, using two opposed pivot pins, as taught by Hashimoto, as this provides an equivalent pivoting structure to a single pivot pin.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See MPEP 2144.04 (V) (c).   Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144 (I): “rationale to modify or combine the prior art does not have to be expressly stated in the prior art…it may be reasoned from knowledge generally available to one of ordinary skill in the art”.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677